Exhibit 10.4

 

FIRST AMENDMENT TO
AMENDED AND RESTATED LEASE AGREEMENT NO. 1

 

THIS FIRST AMENDMENT TO AMENDED AND RESTATED LEASE AGREEMENT NO. 1 (this
“Amendment”) is made and entered into as of June 22, 2016, by and between HPT TA
PROPERTIES TRUST, a Maryland real estate investment trust, and HPT TA PROPERTIES
LLC, a Maryland limited liability company, as landlord (collectively,
“Landlord”), and TA OPERATING LLC, a Delaware limited liability company, as
tenant (“Tenant”).

 

W I T N E S S E T H:

 

WHEREAS, Landlord and Tenant are parties to that certain Amended and Restated
Lease Agreement No. 1, dated as of June 9, 2015 (the “Lease”);

 

WHEREAS, simultaneously herewith, HPT TA Properties LLC has acquired from Tenant
certain land and improvements comprising a travel center having an address at
4230 West Highway 24, Remington, Indiana 47977, as further described on Exhibit
A-40 attached to this Amendment (collectively, the “Remington Property”);

 

WHEREAS, Landlord and Tenant desire to amend the Lease to include the Remington
Property as a Property (this and other capitalized terms used and not otherwise
defined in this Amendment shall have the meanings given such terms in the Lease)
and in certain other respects; and

 

WHEREAS, Guarantor is executing this Amendment to confirm the continuation of
the Guaranty;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree, as of the
date of this Amendment, as follows:

 

1.                                      Base Year.  The defined term “Base Year”
set forth in Section 1.10 of the Lease shall mean, with respect to the Remington
Property, the 2017 calendar year.

 

2.                                      Commencement Date.  The defined term
“Commencement Date” set forth in Section 1.18 of the Lease shall mean, with
respect to the Remington Property, the date of this Amendment.

 

3.                                      Minimum Rent.  The defined term “Minimum
Rent” set forth in Section 1.66 of the Lease is hereby deleted in its entirety
and replaced with the following:

 

1.66                        “Minimum Rent” shall mean Fifty Million Three
Hundred Nineteen Thousand One Hundred Seventy-Six and 44/100ths Dollars
($50,319,176.44).

 

--------------------------------------------------------------------------------


 

4.                                      Leased Property.  Section 2.1(a) of the
Lease is hereby amended by deleting the reference to “Exhibits A-1 through A-39”
in the second line thereof and replacing it with a reference to “Exhibits A-1
through A-40.”

 

5.                                      Right to Repool Properties.  A new
Section 2.5 is added to the Lease immediately after Section 2.4 as follows:

 

2.5                               Right to Repool Properties.  Landlord shall
have the right from time to time in connection with a financing or other capital
raising transaction to terminate the Term of this Agreement with respect to one
or more Properties and contemporaneously to lease such Properties back to Tenant
or an Affiliated Person as to Tenant under one of the Other Leases, and/or that
certain Lease Agreement, dated as of May 30, 2007, among HPT PSC Properties
Trust, HPT PSC Properties LLC, and Tenant, as amended, and/or one or more new
lease(s) as determined by Landlord (a “repooling”), provided that Landlord shall
have obtained Tenant’s prior written consent to any such repooling, which
consent shall not be unreasonably withheld, conditioned or delayed.  Each party
agrees to execute and deliver such documentation as the other party may
reasonably request in connection with any such new lease or repooling,
including, without limitation, a new lease, a lease amendment, and a new
guaranty from Guarantor or confirmation from Guarantor that its existing
Guaranty applies to any such new lease or lease amendment.

 

6.                                      Right of First Refusal.  A new
Section 2.6 is added to the Lease immediately after the new Section 2.5 as
follows:

 

2.6                               Right of First Refusal.

 

At no time during the term of this Agreement may Tenant or any Affiliated Person
as to Tenant (including, without limitation, TCA or any Affiliated Person as to
TCA), directly or indirectly, purchase, lease, mortgage or otherwise finance
(including through a sale and leaseback transaction), or participate in the
purchase, lease, mortgage or financing of, any Travel Center, or any property
intended to be used as a Travel Center, other than a Travel Center or property
that is operated or proposed to be operated as a “Petro” or “Petro Stopping
Center” or otherwise under the “Petro” brand, in the United States or Canada,
without first having (i) provided written notice of such proposed transaction to
Landlord, describing such proposed transaction in sufficient detail (including
pricing and all other material terms) and offering Landlord the right to
purchase, lease, mortgage or finance such Travel Center or property and
(ii) negotiated in good faith with Landlord.  If, after ten (10) Business Days,
Landlord and Tenant (or any applicable Affiliated Person as to Tenant) have not
reached agreement on the terms of such purchase, lease, mortgage or financing,
Tenant (or such Affiliated Person as to Tenant) will be free to purchase, lease,
mortgage or finance such Travel Center or property itself or with others, free
of the restrictions of this Section 2.6.

 

Tenant agrees that irreparable damage would occur if its obligations under this
Section 2.6 were not performed in accordance with their terms and that

 

2

--------------------------------------------------------------------------------


 

Landlord’s remedy at law for Tenant’s breach of its obligations under this
Section 2.6 would be inadequate.  Upon any such breach, Landlord shall be
entitled (in addition to any other rights or remedies it may have at law) to
seek an injunction enjoining and restraining Tenant and/or such Affiliated
Person as to Tenant from continuing such breach.  Tenant agrees that the period
of restriction and the geographical area of restriction imposed upon Tenant are
fair and reasonable.  If the provisions of this Section 2.6 relating to the
period or the area of restriction are determined to exceed the maximum period or
areas which a court having jurisdiction over the matter would deem enforceable,
such period or area shall, for purposes of this Agreement, be deemed to be the
maximum period or area which such court determines valid and enforceable. 
Nothing contained in this Section 2.6(b) shall limit Landlord from pursuing any
other rights or remedies available to it for any breach by Tenant of any of its
obligations under Section 2.6 (including, without limitation, any of the rights
or remedies contemplated by Article 12 of this Agreement).

 

7.                                      Exhibit A.  Exhibit A to the Lease is
hereby amended by (a) deleting the initial page entitled “EXHIBITS A-1 through
A-39” therefrom in its entirety and replacing it with the page entitled
“EXHIBITS A-1 through A-40” attached hereto and (b) adding Exhibit A-40 attached
to this Amendment immediately following Exhibit A-39 to the Lease.

 

8.                                      Exhibit C.  Exhibit C to the Lease is
hereby deleted in its entirety and replaced with Exhibit C attached to this
Amendment.

 

9.                                      Ratification.  As amended hereby, the
Lease is hereby ratified and confirmed and all other terms remain in full force
and effect.

 

10.                               Counterparts.  This Amendment may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Amendment to be duly
executed, as a sealed instrument, as of the date first above written.

 

 

LANDLORD:

 

 

 

HPT TA PROPERTIES TRUST

 

 

 

 

 

By:

/s/ John G. Murray

 

 

John G. Murray

 

 

President

 

 

 

 

 

HPT TA PROPERTIES LLC

 

 

 

 

 

By:

/s/ John G. Murray

 

 

John G. Murray

 

 

President

 

 

 

 

 

TENANT:

 

 

 

TA OPERATING LLC

 

 

 

 

 

By:

/s/ Mark R. Young

 

 

Mark R. Young

 

 

Executive Vice President

 

[Signature Page to First Amendment to Amended and Restated Lease Agreement No.
1]

 

--------------------------------------------------------------------------------


 

Reference is made to that certain Guaranty Agreement, dated as of June 9, 2015,
given by TRAVELCENTERS OF AMERICA LLC and TRAVELCENTERS OF AMERICA HOLDING
COMPANY LLC, each a Delaware limited liability company (collectively,
“Guarantors”), to Landlord with respect to Tenant’s obligations under the Lease
(the “Guaranty”).  Guarantors hereby confirm that all references in such
Guaranty to the word “Lease” shall mean the Lease, as defined therein, as
amended by this Amendment (and any prior amendments referenced in this
Amendment), and said Guarantors hereby reaffirm the Guaranty; and said
Guarantors furthermore agree to enter into similar confirmations as to any
future amendment(s) of the Lease, as amended by this Amendment, entered into
pursuant to Section 2.5 thereof and to enter into a guaranty (in form similar to
the Guaranty) of the obligations of the tenant under any new lease entered into
pursuant to said Section 2.5.  Furthermore, each Guarantor acknowledges the
terms and provisions of Section 2.6 of the Lease, as amended by this Amendment,
and agrees that it shall comply (and it shall cause all of its Affiliated
Persons to comply) with the terms and provisions of said Section 2.6, as if each
such Guarantor and any such Affiliated Person had executed said Lease as Tenant
thereunder.

 

 

TRAVELCENTERS OF AMERICA LLC

 

 

 

 

 

By:

/s/ Mark R. Young

 

 

Mark R. Young

 

 

Executive Vice President

 

 

 

 

 

TRAVELCENTERS OF AMERICA HOLDING COMPANY LLC

 

 

 

 

 

By:

/s/ Mark R. Young

 

 

Mark R. Young

 

 

Executive Vice President

 

--------------------------------------------------------------------------------


 

EXHIBITS A-1 through A-40

 

Land

 

Exhibit

 

TA Site No.

 

Property Address

A-1

 

352

 

1724 West Grand Avenue, Gadsden, AL 35904.

A-2

 

226

 

1501 N. Fort Grant Road, Wilcox, AZ 85643.

A-3

 

160

 

27769 Lagoon Drive, Buttonwillow, CA 93206.

A-4

 

162

 

4325 Guasti Road, Ontario, CA 91761.

A-5

 

163

 

12310 S. Highway 33, Santa Nella, CA 95322.

A-6

 

174

 

12151 W. 44th Avenue, Wheat Ridge (Denver West), CO 80033.

A-7

 

171

 

3 East Industrial Road, Branford (New Haven), CT 06405.

A-8

 

178

 

2112 Highway 71 South, Marianna, FL 32448.

A-9

 

197

 

8909 20th Street, Vero Beach, FL 32966.

A-10

 

177

 

4401 Highway 17, Richmond Hill (Savannah), GA 31324.

A-11

 

44

 

19 N. 430 Route 20, Hampshire (Elgin), IL 60140.

A-12

 

236

 

21 Romines Dr., Morris, IL 60450.

A-13

 

379

 

1409 S. Country Road #850 East, Greensburg, IN 47240.

A-14

 

219

 

1201 Ripley Street, Lake Station, IN 46405.

A-15

 

46

 

224 Highway 65 South, Tallulah, LA 71284.

A-16

 

151

 

7401 Assateague Drive, Jessup, MD 20794.

A-17

 

89

 

200 Baker Road, Dexter (Ann Arbor), MI 48130.

A-18

 

47

 

2150 Russell Mt. Gilead Rd., Meridian, MS 39301.

A-19

 

18

 

102 NW 4th Street, Concordia, MO 64020.

A-20

 

172

 

200 North McCarran Blvd., Sparks, NV 89431.

A-21

 

211

 

108 Ocean Drive, Greenland, NH 03840.

A-22

 

8

 

3404 W. Highway 66, Gallup, NM 87301.

A-23

 

14

 

202 N. Motel Blvd., Las Cruces, NM 88005.

A-24

 

208

 

9616 Commerce Drive, Dansville, NY 14437.

A-25

 

24

 

940 US Rt. 42, NE, London, OH 43140.

A-26

 

15

 

8834 Lake Road, Seville, OH 44273.

A-27

 

58

 

5400 Seventy Six Drive, Youngstown, OH 44515.

A-28

 

212

 

6 Buckhorn Road, Bloomsburg, PA 17815.

A-29

 

3

 

245 Allegheny Blvd., Brookville, PA 15825.

A-30

 

393

 

3001 TV Road, Florence, SC 29501.

A-31

 

117

 

13011 Old Hickory Blvd., Antioch, TN 37013.

A-32

 

231

 

802 E. York, Highway 59, Ganado, TX 77962.

A-33

 

49

 

2105 S. Goliad Street, Rockwall, TX 75087.

A-34

 

60

 

8836 N. Highway 40, Tooele (Salt Lake City), UT 84074.

A-35

 

143

 

1025 Peppers Ferry Rd., Wytheville, VA 24382.

A-36

 

176

 

46630 North Bend Way, North Bend (Seattle East), WA 98045.

A-37

 

149

 

4195 State Rt. 34, Hurricane, WV 25526.

A-38

 

192

 

713 Highway 12, Hudson, WI 54016.

A-39

 

187

 

4000 I-80 Service Rd., Burns (Cheyenne), WY 82053.

A-40

 

382

 

4230 West Highway 24, Remington, IN 47977.

 

[See attached copies.]

 

--------------------------------------------------------------------------------


 

EXHIBIT A-40

 

Petro Remington

4230 West Highway 24

Remington, Indiana 47977

 

Real property in the City of Remington, County of Jasper, State of Indiana,
described as follows:

 

TRACT NO. 1:

 

A PART OF THE SOUTHEAST QUARTER OF SECTION 20, TOWNSHIP 27 NORTH, RANGE 6
WEST, IN CARPENTER TOWNSHIP, JASPER COUNTY, INDIANA, AND BEING MORE PARTICULARLY
DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE SOUTHEAST CORNER OF SAID QUARTER; THENCE ON AND ALONG THE
SOUTH LINE THEREOF, NORTH 89 DEGREES 18 MINUTES 50 SECONDS WEST (BEARING DERIVED
FROM U.S. #24 AND I-65 HIGHWAY PLANS) 2060.28 FEET; THENCE LEAVING THE SAID
SOUTH LINE, NORTH 00 DEGREES 40 MINUTES 30 SECONDS EAST 83.16 FEET TO THE POINT
OF BEGINNING, SAID POINT ALSO BEING ON THE NORTH RIGHT-OF-WAY LINE OF U.S. #24
AND 250.00 FEET WEST OF THE TERMINAL POINT OF LIMITED ACCESS RIGHT-OF-WAY OF
INTERSTATE 65, AND THE SOUTHWEST CORNER OF THE TRACT CONVEYED TO SUN OIL COMPANY
BY DEED RECORDED IN DEED RECORD 169 PAGE 463; THENCE ON AND ALONG THE SAID
RIGHT-OF-WAY NORTH 89 DEGREES 19 MINUTES 30 SECONDS WEST 100.00 FEET; THENCE
LEAVING THE SAID RIGHT-OF-WAY SOUTH 00 DEGREES 40 MINUTES 30 SECONDS WEST 83.14
FEET TO THE SOUTH LINE OF THE SAID QUARTER SECTION; THENCE ON AND ALONG THE SAID
SOUTH LINE NORTH 89 DEGREES 18 MINUTES 50 SECONDS WEST 300.00 FEET; THENCE
LEAVING THE SAID LINE NORTH 00 DEGREES 40 MINUTES 30 SECONDS EAST 761.59 FEET;
THENCE PARALLEL WITH THE CENTERLINE OF U.S. #24, SOUTH 89 DEGREES 19 MINUTES 30
SECONDS EAST 600.00 FEET; THENCE SOUTH 00 DEGREES 40 MINUTES 30 SECONDS WEST
478.51 FEET; THENCE PARALLEL WITH THE CENTER LINE OF U.S. #24, NORTH 89 DEGREES
19 MINUTES 30 SECONDS WEST 200.00 FEET; THENCE SOUTH 00 DEGREES 40 MINUTES 30
SECONDS WEST 200.00 FEET TO THE POINT OF BEGINNING.

 

TRACT NO. 2:

 

THAT PART OF THE SOUTH HALF OF SECTION 20, TOWNSHIP 27 NORTH, RANGE 6 WEST IN
CARPENTER TOWNSHIP, JASPER COUNTY, INDIANA, DESCRIBED BY:

 

BASIS OF BEARINGS: INDIANA STATE PLAN COORDINATE SYSTEM, WEST ZONE.

 

COMMENCING AT THE SOUTHWEST CORNER OF SAID SECTION 20; THENCE SOUTH 89 DEGREES
23 MINUTES 25 SECONDS EAST ALONG THE SECTION LINE, A DISTANCE OF 2844.90 FEET;
THENCE NORTH 00 DEGREES 37 MINUTES 43 SECONDS EAST, A DISTANCE OF 761.59 FEET TO
THE NORTHWEST CORNER OF THE I-69 AUTO TRUCK PLAZA, INC. PROPERTY, AS DESCRIBED
IN DEED RECORD 204 PAGE 461, JASPER COUNTY RECORDER’S OFFICE AND THE POINT OF
BEGINNING OF THIS DESCRIPTION; THENCE NORTH 00 DEGREES 37 MINUTES 43 SECONDS
EAST, A DISTANCE OF 200.00 FEET; THENCE SOUTH 89 DEGREES 22 MINUTES 17 SECONDS

 

--------------------------------------------------------------------------------


 

EAST, A DISTANCE OF 600.00 FEET; THENCE SOUTH 00 DEGREES 37 MINUTES 43 SECONDS
WEST, A DISTANCE OF 200.00 FEET TO AN EXISTING SURVEY MARKER LOCATED AT THE
NORTHEAST CORNER OF SAID I-69 AUTO TRUCK PLAZA, INC. PROPERTY; THENCE NORTH 89
DEGREES 22 MINUTES 17 SECONDS WEST ALONG THE NORTH LINE OF SAID I-69 AUTO TRUCK
PLAZA, INC. PROPERTY, A DISTANCE OF 600.00 FEET TO THE POINT OF BEGINNING.

 

TRACT NO. 3:

 

THAT PART OF THE SOUTH HALF OF SECTION 20, TOWNSHIP 27 NORTH, RANGE 6 WEST IN
CARPENTER TOWNSHIP, JASPER COUNTY, INDIANA, DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE SOUTHWEST CORNER OF SAID SECTION 20; THENCE SOUTH 89 DEGREES
23 MINUTES 25 SECONDS EAST ALONG THE SECTION LINE, A DISTANCE OF 2844.90 FEET;
THENCE NORTH 00 DEGREES 37 MINUTES 43 SECONDS EAST, A DISTANCE OF 961.59 FEET TO
THE NORTHWEST CORNER OF THE I-69 AUTO TRUCK PLAZA, INC. PROPERTY, AND THE POINT
OF BEGINNING OF THIS DESCRIPTION;

 

THENCE NORTH 00 DEGREES 37 MINUTES 43 SECONDS EAST, A DISTANCE OF 150.00 FEET;
THENCE SOUTH 89 DEGREES 22 MINUTES 17 SECONDS EAST, A DISTANCE OF 600.00 FEET;
THENCE SOUTH 00 DEGREES 37 MINUTES 43 SECONDS WEST, A DISTANCE OF 150.00 FEET;
THENCE NORTH 89 DEGREES 22 MINUTES 17 SECONDS WEST ALONG THE NORTH LINE OF SAID
I-69 AUTO TRUCK PLAZA, INC. PROPERTY, A DISTANCE OF 600.00 FEET TO THE POINT OF
BEGINNING.

 

ALL IN JASPER COUNTY, INDIANA.

 

PIN NUMBERS: 37-02-20-000-08-000-002

37-02-20-000-015-000-002

37-02-20-000-009-001-002

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Petro Properties

 

TA Site No.

 

Property Address

352

 

1724 West Grand Avenue, Gadsden, AL 35904.

379

 

1409 S. Country Road #850 East, Greensburg, IN 47240.

393

 

3001 TV Road, Florence, SC 29501.

382

 

4230 West Highway 24, Remington, IN 47977

 

--------------------------------------------------------------------------------